       Case 3:17-cv-01734-JPW Document
                               Nicole 40-13  Filed 12/20/18 Page 1 of 17
                                       Luchetta-Rump
                                 October 10, 2018                                                  1
                                                                             Page 1
·1· · · · · · · · ·IN THE UNITED STATES DISTRICT COURT
· · · · · · · · ·FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
·2

·3

·4·   ·B.L., A MINOR, BY AND THROUGH :
· ·   ·HER FATHER, LAWRENCE LEVY,· · ·: CIVIL NO. 3:17-CV-1734-ARC
·5·   ·AND HER MOTHER, BETTY LOU· · · :
· ·   ·LEVY,· · · · · · · · · · · · · :
·6·   · · · · · · · ·PLAINTIFFS· · · ·:
· ·   · · · · · · · · · · · · · · · · :
·7·   · · · · · · · · · · · · · · · · :
· ·   · · · · ·V· · · · · · · · · · · :
·8·   · · · · · · · · · · · · · · · · :
· ·   ·MAHANOY AREA SCHOOL DISTRICT, :
·9·   · · · · · · · · · · · · · · · · :
· ·   · · · · · · · · DEFENDANT· · · ·:
10

11

12

13

14
· ·   · · · · · · · · DEPOSITION OF:· NICOLE LUCHETTA-RUMP
15
· ·   · · · · · · · · TAKEN BY:· · · ·PLAINTIFFS
16
· ·   · · · · · · · · BEFORE:· · · · ·MARIA N. O'DONNELL, RPR
17·   · · · · · · · · · · · · · · · · NOTARY PUBLIC

18· · · · · · · · · DATE:· · · · · ·OCTOBER 10, 2018, 8:51 A.M.

19· · · · · · · · · PLACE:· · · · · MAHANOY AREA SCHOOL DISTRICT
· · · · · · · · · · · · · · · · · · ONE GOLDEN BEAR DRIVE
20· · · · · · · · · · · · · · · · · MAHANOY CITY, PENNSYLVANIA

21

22

23
                                                                  EXHIBIT
                                                                              exhibitsticker.com




24
                                                                    D - 20
25


                                 U.S. LEGAL SUPPORT
                                   (877) 479-2484                                                      YVer1f
      Case 3:17-cv-01734-JPW Document
                              Nicole 40-13  Filed 12/20/18 Page 2 of 17
                                      Luchetta-Rump
                                October 10, 2018                                                                                6 to 9
                                                             Page 6                                                                  Page 8
·1·   · · ·Q· · ·Are you the person who's most knowledgeable about      ·1·   ·advisor?
·2·   ·that topic?                                                      ·2·   · · ·A· · ·Yes.
·3·   · · ·A· · ·Yes.                                                   ·3·   · · ·Q· · ·Okay.· Who do you report to in your capacity as
·4·   · · ·Q· · ·You have also been designated to testify for the       ·4·   ·cheerleading advisor?
·5·   ·district about topic five starting on page A8.· And Coach        ·5·   · · ·A· · ·I report to the high school principal, the athletic
·6·   ·Gnall has also been designated on subparts D and E of five.      ·6·   ·director, and the superintendent as well.
·7·   ·Are you the --                                                   ·7·   · · ·Q· · ·How many years have you held some kind of
·8·   · · · · · ·MR. BROWN: Actually I believe that was the             ·8·   ·cheerleading title at the district?
·9·   ·Superintendent Green for 5D and E.                               ·9·   · · ·A· · ·This is my fourth year.
10·   · · · · · ·MS. TACK-HOOPER: Oh, okay.· I am not sure about        10·   · · ·Q· · ·And how long have you worked for the district as a
11·   ·that.· Is that --                                                11·   ·teacher?
12·   · · · · · ·MR. BROWN: Yes.                                        12·   · · ·A· · ·This is my ninth year.
13·   · · · · · ·MS. TACK-HOOPER: Green.· Okay.                         13·   · · ·Q· · ·Did you coach cheerleading before coming to the
14·   · · · · · ·MR. BROWN: Right.                                      14·   ·district?
15·   ·BY MS. TACK-HOOPER:                                              15·   · · ·A· · ·I did not.
16·   · · ·Q· · ·Okay.· All right.· Are you able to speak for the       16·   · · ·Q· · ·I am going to ask you just generally about
17·   ·district on topic five?                                          17·   ·cheerleading.· How does someone get on to the cheerleading
18·   · · ·A· · ·Yes.                                                   18·   ·team?
19·   · · ·Q· · ·All right.· If I ask you about anything that you       19·   · · ·A· · ·They have to try out.
20·   ·think someone else is more knowledgeable about, will you tell    20·   · · ·Q· · ·And what do the tryouts involve?
21·   ·me that?                                                         21·   · · ·A· · ·They include a process where they have a two-day
22·   · · ·A· · ·Yes.                                                   22·   ·workshop.· They come in.· They learn a cheer, a side line,
23·   · · ·Q· · ·Okay.· Is there any reason why you cannot give         23·   ·jumps and a dance.· And then they come and perform those.
24·   ·truthful testimony today?                                        24·   ·They are scored on a score sheet.· We have outside judges come
25·   · · ·A· · ·No.                                                    25·   ·in to score them, then we take the highest scores for varsity,

                                                             Page 7                                                                  Page 9
·1·   · · ·Q· · ·What did you do to prepare for this deposition         ·1·   ·then the lower scores for JV.
·2·   ·today?                                                           ·2·   · · ·Q· · ·And what are those judges looking for?
·3·   · · ·A· · ·We met yesterday just -- and viewed these documents    ·3·   · · ·A· · ·Motions, voice.· I have to think what else is on the
·4·   ·that were sent to us.                                            ·4·   ·score sheet.· I think appearance was on there as well.
·5·   · · ·Q· · ·Okay.· By these documents, you are gesturing toward    ·5·   · · ·Q· · ·What do you mean by appearance?
·6·   ·the 30 (b)(6) notice, is that correct?                           ·6·   · · ·A· · ·They have to come in without any jewelry on, no nail
·7·   · · ·A· · ·Yes.· Yes.                                             ·7·   ·polish, hair in a pony tail, stuff like that.
·8·   · · ·Q· · ·Did you look at any other documents?                   ·8·   · · ·Q· · ·Why is that?
·9·   · · ·A· · ·Not that I am -- I mean there was this one.· I think   ·9·   · · ·A· · ·The hair up in a pony tail, that -- when they're
10·   ·there was one other notice.· I don't know the title of it, but   10·   ·actually performing, that could be a safety issue; when we're
11·   ·there is one other notice that we had.                           11·   ·building, jewelry can also be a safety issue.· Then the nail
12·   · · ·Q· · ·Okay.                                                  12·   ·polish is just everyone looks as uniform as one group.
13·   · · ·A· · ·It looked similar to that.                             13·   · · ·Q· · ·Is there any requirement to be on the team other
14·   · · ·Q· · ·Okay.· A legal document of some sort?                  14·   ·than the tryouts?· Do you have to fill out a written
15·   · · ·A· · ·Yes.· Yes.                                             15·   ·application, for example, anything like that?
16·   · · ·Q· · ·Okay.· What is your title?                             16·   · · ·A· · ·To initially try out, they have to sign -- it's a --
17·   · · ·A· · ·I am a high school math teacher as well as a           17·   ·basically a waiver.· They have to put their emergency contact
18·   ·cheerleading advisor.                                            18·   ·information on there as well.· Then they sign a waiver saying
19·   · · ·Q· · ·What does cheerleading advisor mean?                   19·   ·they agree to the rules.
20·   · · ·A· · ·It is basically a cheerleading coach.                  20·   · · · · · ·The rules are given to them at -- the day of the
21·   · · ·Q· · ·Okay.                                                  21·   ·tryouts.· In addition to that, they also have to get a
22·   · · ·A· · ·Last year, I was a co-advisor.· This year I am a       22·   ·physical which is actually after tryouts.· But if they don't
23·   ·head cheerleading advisor since April Gnall resigned last        23·   ·have the physical, they cannot participate, so that is
24·   ·year.                                                            24·   ·something that PIAA requires.
25·   · · ·Q· · ·Are you paid extra for your work as cheerleading       25·   · · ·Q· · ·Okay.· You are not screening potential cheerleaders


                                                    U.S. LEGAL SUPPORT
                                                      (877) 479-2484                                                                            YVer1f
      Case 3:17-cv-01734-JPW Document
                              Nicole 40-13  Filed 12/20/18 Page 3 of 17
                                      Luchetta-Rump
                                October 10, 2018                        10 to 13
                                                           Page 10                                                                 Page 12
·1·   ·for like character and fitness, for example?                     ·1·   · · ·Q· · ·Why?
·2·   · · ·A· · ·No.· No.· That's after the fact.· Well, the            ·2·   · · ·A· · ·This is for me to better set practice schedules
·3·   ·physicals are any way.                                           ·3·   ·because I work around all of these other activities, so I just
·4·   · · ·Q· · ·Physicals are.· Okay.                                  ·4·   ·like to get an idea as what activities I need to schedule my
·5·   · · · · · ·And cheerleaders don't have to have recommendations    ·5·   ·practice around.
·6·   ·to get on the team?                                              ·6·   · · ·Q· · ·Okay.· Can cheerleaders participate in other sports?
·7·   · · ·A· · ·Not for our school, no.                                ·7·   · · ·A· · ·We allow them to participate in anything.· But other
·8·   · · ·Q· · ·Do you consider their grades at all?                   ·8·   ·sports have regulations on whether they cannot do cheerleading
·9·   · · ·A· · ·They must be eligible to try out, which means in       ·9·   ·in addition to; for example, band front, they do not allow
10·   ·order to participate in the sports, they have to be passing      10·   ·them to do cheerleading and band front at the same time.· They
11·   ·all of their classes except for one.· If they're passing --      11·   ·said there is too much of a conflict.· So I do not have any,
12·   ·failing two or more classes, they cannot try out.                12·   ·but others sports activities do have some.
13·   · · ·Q· · ·When you select cheerleaders for the team, are the     13·   · · ·Q· · ·Okay.· Now, you testified at the preliminary
14·   ·you evaluating their potential leadership abilities in any       14·   ·injunction hearing in this case, correct?
15·   ·way?                                                             15·   · · ·A· · ·Yes.
16·   · · ·A· · ·Not at the tryout, no.· That would come more into if   16·   · · ·Q· · ·And you testified that the rules, the cheerleading
17·   ·we were doing captains or something like that.· But at the       17·   ·rules are explained to students at tryouts.· Is that correct?
18·   ·tryout, I don't honestly -- I don't know them well enough to     18·   · · ·A· · ·Yes.
19·   ·do such a thing.                                                 19·   · · ·Q· · ·Did that include telling the cheerleaders at tryouts
20·   · · ·Q· · ·Okay.· You don't ask teachers about them or have       20·   ·that they could be punished for their out-of-school speech?
21·   ·them fill out -- write an essay, anything like that to try to    21·   · · ·A· · ·We went through the entire rule sheet as it is. I
22·   ·evaluate that?                                                   22·   ·did not stray from what is on the school's -- on the rule
23·   · · ·A· · ·No.                                                    23·   ·sheet.· So it doesn't specifically address out-of-school
24·   · · · · · ·MS. TACK-HOOPER:· Okay.· This is D7.                   24·   ·speech, it just says in general anything negative posted about
25·   ·BY MS. TACK-HOOPER:                                              25·   ·cheerleaders and school teachers, employees and so on would be

                                                           Page 11                                                                 Page 13
·1·   · · ·Q· · ·I am handing you a document that's previously been     ·1·   ·punished.
·2·   ·marked D7.· It says application for cheerleading tryouts at      ·2·   · · ·Q· · ·Can you describe the differences between the JV and
·3·   ·the top.· Are you --                                             ·3·   ·varsity team to me?
·4·   · · ·A· · ·Yes.                                                   ·4·   · · ·A· · ·The varsity team and the JV team -- the varsity
·5·   · · ·Q· · ·Are you familiar with this document?                   ·5·   ·cheers at more events.· Varsity will cheer at varsity
·6·   · · ·A· · ·Yes.                                                   ·6·   ·football, varsity basketball.· JV only cheers at JV football
·7·   · · ·Q· · ·The second sentence says I understand that he/she      ·7·   ·games, part of the varsity football games and only JV home
·8·   ·must abide by the rules and regulations set forth by the         ·8·   ·basketball games.
·9·   ·advisor and the principal of Mahanoy Area High School and be     ·9·   · · ·Q· · ·Okay.· Do either of those teams compete?
10·   ·present for all practices and games.· Did I read that right?     10·   · · ·A· · ·No.
11·   · · ·A· · ·Yes.                                                   11·   · · ·Q· · ·Do the JV and varsity teams practice together or
12·   · · ·Q· · ·Does rules and regulations in that sentence refer to   12·   ·separately?
13·   ·the cheerleading rules?                                          13·   · · ·A· · ·Over the summer, we practice together.· Then when
14·   · · ·A· · ·Yes.                                                   14·   ·basketball time comes around, we often stray apart.· So for
15·   · · ·Q· · ·The third sentence says I have read the rules and      15·   ·the most part, we practice together all summer.· Then during
16·   ·regulations and understand that the violation of any of these    16·   ·the winter times, there are times we practice together.· There
17·   ·rules may lead to temporary or permanent suspension from the     17·   ·is times we practice apart based on what we're teaching.
18·   ·squad.· Does that also refer to the cheerleading rules?          18·   · · ·Q· · ·What did you -- do you consider to be the
19·   · · ·A· · ·Yes.· The first sentence includes the cheerleading     19·   ·cheerleading season?
20·   ·as well as the Mahanoy Area School rules, which are outlined     20·   · · ·A· · ·Although there is no sport seasons over the summer,
21·   ·in the handbook.· And then the second one is just solely on      21·   ·we practice all summer.· Then we continue to practice until
22·   ·the cheerleading rules.                                          22·   ·the end of basketball season.· So we are working from the
23·   · · ·Q· · ·Okay.· The form also asks students to list their       23·   ·beginning of summer, from tryouts, which are usually in May,
24·   ·extracurricular activities?                                      24·   ·all of the way through until I would say the end of March of
25·   · · ·A· · ·Yes.                                                   25·   ·the following year.


                                                    U.S. LEGAL SUPPORT
                                                      (877) 479-2484                                                                            YVer1f
      Case 3:17-cv-01734-JPW Document
                              Nicole 40-13  Filed 12/20/18 Page 4 of 17
                                      Luchetta-Rump
                                October 10, 2018                        14 to 17
                                                           Page 14                                                                 Page 16
·1·   · · ·Q· · ·How often do you practice?                             ·1·   ·to suit your needs?
·2·   · · ·A· · ·Over the summer, we practice twice a week.· When we    ·2·   · · ·A· · ·Uh-huh.
·3·   ·go back to school, I have worked around the girls schedules.     ·3·   · · ·Q· · ·Is that a yes?
·4·   ·That could be once a week, twice a week.· It really depends on   ·4·   · · ·A· · ·Yes.
·5·   ·their schedules.                                                 ·5·   · · ·Q· · ·Okay.· When was that, your update?
·6·   · · ·Q· · ·My understanding is that there was only one practice   ·6·   · · ·A· · ·The very first year April and I coached, from my
·7·   ·in September of 2018.· Is that correct?                          ·7·   ·recollection, we did not change anything except for changing
·8·   · · ·A· · ·That is correct.                                       ·8·   ·our names, adding our names and our phone numbers into the
·9·   · · ·Q· · ·Why was that?                                          ·9·   ·rule sheet.· So we just wanted to see how that year went, see
10·   · · ·A· · ·Because we were practicing Tuesdays and Thursdays      10·   ·what we felt needed to be changed.· We did change some minor
11·   ·because I like to work around -- I like to keep them             11·   ·things.· I know for sure one of them was like uniforms have to
12·   ·consistent, because some of the girls have to give their work    12·   ·be washed weekly and line dried.· So there were just a couple
13·   ·schedule and stuff like that.· So I told them Tuesdays and       13·   ·things that we felt we needed to add to that.· I think -- let
14·   ·Thursdays will be our days to practice.· Then we have several    14·   ·me see what else.· I believe that I added about the
15·   ·girls that are on the volleyball team, so their coach will not   15·   ·conversation that they had to fill out a transportation form
16·   ·let them practice on game days.· And he also doesn't like them   16·   ·because that is a school policy as well, but that just wasn't
17·   ·to really -- I mean if they have practice, we will practice      17·   ·in the rule sheet.
18·   ·the same day after their practice.· But on game days, he         18·   · · ·Q· · ·Okay.
19·   ·doesn't want cheerleading practice to occur.· I work around      19·   · · ·A· · ·And then we did, which I can explain later as to
20·   ·their game.· If they don't have a game, then I have practice     20·   ·why, but we did change the technology policy slightly because
21·   ·right after volleyball practice.                                 21·   ·it did state that any negative information posted on the
22·   · · ·Q· · ·Do the cheerleading squads cheer for any women         22·   ·internet would be automatic dismissal from the squad.· But
23·   ·sports teams?                                                    23·   ·instead our high school principal suggested that we put this
24·   · · ·A· · ·No, not currently.                                     24·   ·on top of the rule sheet.· It says all of the information
25·   · · ·Q· · ·Who makes the decision about which teams to cheer      25·   ·below is at the coaches' discretion, and rules may be subject

                                                           Page 15                                                                 Page 17
·1·   ·for?                                                             ·1·   ·to change.· So that is one change that was made.
·2·   · · ·A· · ·I am not sure whoever came up with -- who they cheer   ·2·   · · · · · ·MS. TACK-HOOPER: Can we mark this as P-3?
·3·   ·for, who we don't.· We have just continued on the tradition      ·3·   · · · · · ·(Cheerleading rules 2016-2017 document produced and
·4·   ·from prior years as to what they actually cheer for --           ·4·   ·marked Deposition Exhibit Number P3.)
·5·   · · ·Q· · ·Do you currently have any male cheerleaders?           ·5·   ·BY MS. TACK-HOOPER:
·6·   · · ·A· · ·We almost did.· We had one over the summer, but he     ·6·   · · ·Q· · ·I have handed you what's just been marked as P-3.
·7·   ·decided not to do it.                                            ·7·   ·Is this the 2016-2017 cheerleading rules?
·8·   · · ·Q· · ·Okay.· Do you have any who tried out and didn't make   ·8·   · · ·A· · ·Uh-huh.
·9·   ·the team?                                                        ·9·   · · ·Q· · ·The one -- last one that you were looking at was
10·   · · ·A· · ·No.                                                    10·   ·2017-2018?
11·   · · ·Q· · ·I noticed that in some of the previous rules it        11·   · · ·A· · ·Yes.
12·   ·referred to cheerleaders as girls.· So I was trying to figure    12·   · · ·Q· · ·It appears to me the technology portion of the
13·   ·out if it was an exclusively girls sport or not.                 13·   ·2016-2017 rules is what you just described, is that right?
14·   · · ·A· · ·No.                                                    14·   · · ·A· · ·I believe these are the same technology section,
15·   · · ·Q· · ·Not exclusively girls?                                 15·   ·yes.
16·   · · ·A· · ·No.                                                    16·   · · ·Q· · ·So you were describing a change that you made in
17·   · · ·Q· · ·Just currently girls?                                  17·   ·2016 from the prior set of rules, is that right?
18·   · · ·A· · ·Currently it is, yes.                                  18·   · · ·A· · ·It was after my first year of coaching, it was
19·   · · ·Q· · ·Okay.                                                  19·   ·changed.
20·   · · ·A· · ·I think it was two years ago, we did have -- we had    20·   · · ·Q· · ·What was your first year of coaching?
21·   ·a male on for two years.                                         21·   · · ·A· · ·Oh, dear.
22·   · · ·Q· · ·Okay.· I'd like to talk about the cheerleading rules   22·   · · ·Q· · ·If you can't recall, it's okay.
23·   ·which have previously been marked as Exhibit D3.                 23·   · · ·A· · ·It would have been four years ago, whatever school
24·   · · · · · ·Okay.· I believe that you testified at the             24·   ·year that ends up being.
25·   ·preliminary injunction hearing that you had updated the rules    25·   · · · · · ·MR. BROWN: So this is your fourth year.· You are


                                                    U.S. LEGAL SUPPORT
                                                      (877) 479-2484                                                                            YVer1f
      Case 3:17-cv-01734-JPW Document
                              Nicole 40-13  Filed 12/20/18 Page 5 of 17
                                      Luchetta-Rump
                                October 10, 2018                        18 to 21
                                                           Page 18                                                                 Page 20
·1·   ·saying it was 2015-16?                                           ·1·   · · ·Q· · ·Do you know if they ever went to the board in any
·2·   · · · · · ·THE WITNESS:· Yes.                                     ·2·   ·fashion?
·3·   ·BY MS. TACK-HOOPER:                                              ·3·   · · ·A· · ·No, we don't do that here.
·4·   · · ·Q· · ·Okay.· So I have cheerleading rules from 2009, 2010,   ·4·   · · ·Q· · ·Okay.· Let's go back to D3, the 2017, 2018
·5·   ·then the next one I have is 2016, 2017?                          ·5·   ·cheerleading rules.· Okay?· I'd like to look at the first
·6·   · · ·A· · ·Yes.· I don't have a copy of those.                    ·6·   ·bullet under sportsmanship and responsibilities/fundraising.
·7·   · · ·Q· · ·That's fine.· But your recollection is that the        ·7·   ·It says please have respect for your school, coaches,
·8·   ·2016-2017, and 2017 and 2018 are basically the same as the       ·8·   ·teachers, other cheerleaders and teams.· Remember you are
·9·   ·first two years that you were coaching as well?                  ·9·   ·representing your school when at games, fundraisers and other
10·   · · ·A· · ·Yes.· They're pretty much the same except for that     10·   ·events.· Good sportsmanship will be enforced.· This includes
11·   ·technology section which we just changed by adding that          11·   ·foul language and inappropriate gestures.· Did I read that
12·   ·because there is many different situations to be addressed in    12·   ·correctly?
13·   ·that section.                                                    13·   · · ·A· · ·Yes.
14·   · · ·Q· · ·Okay.· Just for the record, when you said we changed   14·   · · ·Q· · ·I am going to refer to this as the respect
15·   ·by adding that, you were gesturing to the language that          15·   ·provision; okay?· Is that fair?
16·   ·says --                                                          16·   · · ·A· · ·Yes.· Yes.
17·   · · ·A· · ·The italicized section up here that says all of the    17·   · · ·Q· · ·Okay.· The phrase please have respect, is that a
18·   ·information below is at the coaches' discretion, and rules may   18·   ·suggestion or a request, or is it a rule?
19·   ·be subject to change.· If there is a situation with extreme      19·   · · ·A· · ·That's a rule.· These are all rules.
20·   ·circumstances, it will be addressed at that time.                20·   · · ·Q· · ·Okay.· Is respect expected at all times as opposed
21·   · · ·Q· · ·Okay.                                                  21·   ·to just during cheerleading?
22·   · · ·A· · ·And that was as per recommendation of Tom Smith.       22·   · · ·A· · ·At all times they're a cheerleader, whether they're
23·   · · · · · ·MS. TACK-HOOPER:· ·Okay.· Let's mark this P-4.         23·   ·in uniform or not.· So they're expected to act accordingly
24·   · · · · · ·(Cheerleading rules 2009-2010 document produced and    24·   ·toward their school.
25·   ·marked Deposition Exhibit Number P4.)                            25·   · · ·Q· · ·Okay.· How do you decide what is respectful and what

                                                           Page 19                                                                 Page 21
·1·   ·BY MS. TACK-HOOPER:                                              ·1·   ·is not?
·2·   · · ·Q· · ·Okay.· I am handing you what has been marked as P4,    ·2·   · · ·A· · ·I mean that's a large variety of different
·3·   ·the 2009, 2010 cheerleading rules?                               ·3·   ·situations that you can be put on.· So -- or, you know what I
·4·   · · ·A· · ·Yes.                                                   ·4·   ·mean.· Like a lot of different situations that can come up.
·5·   · · ·Q· · ·So by the time that you were coaching cheerleading,    ·5·   ·So really it depends on the situation.· At that time the
·6·   ·the rules already looked a little bit different from this, is    ·6·   ·coaches evaluate and see, you know, how we feel, if it's
·7·   ·that correct?                                                    ·7·   ·something that is punishable or not.· So it's on a kind of
·8·   · · ·A· · ·That's correct.                                        ·8·   ·case by case basis when it comes to that.
·9·   · · ·Q· · ·Okay.· Have you seen this set of rules before?         ·9·   · · ·Q· · ·The second sentence there, remember you're
10·   · · ·A· · ·I have not.                                            10·   ·representing your school when at games, fundraisers and other
11·   · · ·Q· · ·Okay.· Did anyone review the rules after you edited    11·   ·events, you agree with me that this does not say you're
12·   ·them?                                                            12·   ·representing your school even when you are not at games,
13·   · · ·A· · ·That would have been between seasons that they were    13·   ·fundraisers and events?
14·   ·edited.· So my first year, they were the set of rules that we    14·   · · ·A· · ·Yes.
15·   ·don't see here.· And then I edited them for the next tryouts,    15·   · · ·Q· · ·Is it your position that students are in fact
16·   ·then this set of rules was reviewed.                             16·   ·representing their school all of the time?
17·   · · ·Q· · ·By whom was it reviewed?                               17·   · · ·A· · ·When they mention cheerleading or wearing anything
18·   · · ·A· · ·Oh, did anyone look at them?                           18·   ·Mahanoy related, yes.
19·   · · ·Q· · ·Yes.                                                   19·   · · ·Q· · ·Is that true of cheerleaders or all students?
20·   · · ·A· · ·I had Tom Smith, which was our high school principal   20·   · · ·A· · ·Well, I would say cheerleaders or anyone that's on a
21·   ·at the time, I just had him read through them and ask him if     21·   ·team.
22·   ·he had any suggestions.· So he didn't have to approve them. I    22·   · · ·Q· · ·Okay.· If they're not wearing any school
23·   ·just asked him for suggestions on how to make them better.       23·   ·paraphernalia, is it fair to say they're not representing the
24·   · · ·Q· · ·Okay.· No one had to approve your changes?             24·   ·school if it's outside of school hours?
25·   · · ·A· · ·No.                                                    25·   · · ·A· · ·It depends on the situation.· But I would say if


                                                    U.S. LEGAL SUPPORT
                                                      (877) 479-2484                                                                            YVer1f
      Case 3:17-cv-01734-JPW Document
                              Nicole 40-13  Filed 12/20/18 Page 6 of 17
                                      Luchetta-Rump
                                October 10, 2018                        22 to 25
                                                           Page 22                                                                 Page 24
·1·   ·they're not bringing anything school related into the            ·1·   · · ·A· · ·Okay.
·2·   ·situation, then yes.                                             ·2·   · · ·Q· · ·It says there will be no toleration of any negative
·3·   · · ·Q· · ·Okay.· What is good sportsmanship?                     ·3·   ·information regarding cheerleading, cheerleaders or coaches
·4·   · · ·A· · ·Good sportsmanship is -- I believe that's outlined     ·4·   ·placed on the internet.· I may refer to this as the negative
·5·   ·in the PIAA regulations as well.· But in my opinion, that is     ·5·   ·information provision if that's okay with you?
·6·   ·also again a wide variety of topics.· But any negativity         ·6·   · · ·A· · ·Yes.
·7·   ·toward other team and cheerleaders and other schools, all of     ·7·   · · ·Q· · ·Okay.· What is negative information?
·8·   ·that is considered bad sportsmanship.· So good sportsmanship,    ·8·   · · ·A· · ·Anything that demeans a school, another cheerleader,
·9·   ·that's hard to define because obviously that's treating other    ·9·   ·another team.
10·   ·teams properly and other cheerleaders and your school            10·   · · ·Q· · ·Or cheerleading itself, correct?
11·   ·properly.· But it's more what is bad sportsmanship defined as.   11·   · · ·A· · ·Correct.
12·   · · ·Q· · ·Okay.· How do you decide if something is bad           12·   · · ·Q· · ·Okay.· Now, at the preliminary injunction hearing,
13·   ·sportsmanship?                                                   13·   ·you testified that you did not think that it would be negative
14·   · · ·A· · ·If it's anything that is posted negatively that        14·   ·information to say cheerleaders are at high risk for eating
15·   ·would demean a school, a team, a teacher on that team or a       15·   ·disorders, correct?
16·   ·coach on a team, anything such as that.                          16·   · · ·A· · ·Correct.
17·   · · ·Q· · ·Do you read the PIAA regulations when you're trying    17·   · · ·Q· · ·Why isn't that negative information regarding
18·   ·to decide if something is good sportsmanship or bad              18·   ·cheerleading?
19·   ·sportsmanship?                                                   19·   · · ·A· · ·That would be something that research has posted.
20·   · · ·A· · ·I do refer to -- back to them at times, yes.· They     20·   ·This would be fact that someone had found.
21·   ·are in the school handbook.                                      21·   · · ·Q· · ·Okay.
22·   · · ·Q· · ·Oh, okay.· So you don't read anything separate from    22·   · · ·A· · ·But I don't feel like that's saying that -- that's
23·   ·the handbook and the cheerleading rules?                         23·   ·just one person's research.· Do you know what I mean?
24·   · · ·A· · ·No.· I use what is outlined in the handbook.           24·   · · ·Q· · ·I am -- I think so.· But I am not sure.· So let me
25·   · · ·Q· · ·Okay.· Is good sportsmanship required at all times     25·   ·make sure I do.· If something is a statement of fact, then it

                                                           Page 23                                                                 Page 25
·1·   ·whether or not a cheerleader is at cheer?                        ·1·   ·does not count as negative information?
·2·   · · ·A· · ·Just as long as they are not referring to anything     ·2·   · · ·A· · ·I am going to be honest, I don't even remember you
·3·   ·cheerleading related.· So if cheerleading is involved into it,   ·3·   ·asking me that question.
·4·   ·yes, I expect good sportsmanship to occur.                       ·4·   · · ·Q· · ·Okay.
·5·   · · ·Q· · ·What language is foul?                                 ·5·   · · ·A· · ·But I don't -- it's someone from the outside giving
·6·   · · ·A· · ·Any type of cursing, anything derogatory, anything     ·6·   ·their expression on cheerleading, but not a specific team, not
·7·   ·that would be considered racist or in that type of category.     ·7·   ·my team.· But -- I honestly don't know how to answer that
·8·   · · ·Q· · ·I ask because I know that TV networks have entire      ·8·   ·question.
·9·   ·departments that do nothing but try to determine if something    ·9·   · · ·Q· · ·Okay.· Okay.
10·   ·is outside the bounds of good taste and thus can't go on T.V.    10·   · · · · · ·Do you -- well, since you don't remember me asking
11·   ·or not.· So I was wondering how you decide what is foul          11·   ·you before, do you -- am I correct that you think that saying
12·   ·language.                                                        12·   ·cheerleaders are at high risk for eating disorders would not
13·   · · ·A· · ·Right.· And we hold them -- since they are             13·   ·violate the negative information provision?
14·   ·teenagers, we hold them to a higher standard.· Because at that   14·   · · ·A· · ·Well, that's not a cheerleader stating that, so....
15·   ·age, more types of language is considered inappropriate as to    15·   · · ·Q· · ·Well, let's say a cheerleader stated that.· Let's
16·   ·something an adult would watch on television.                    16·   ·say B. posted on Snapchat cheerleaders are at high risk for
17·   · · ·Q· · ·Okay.· Is saying that's stupid foul language?          17·   ·eating disorders?
18·   · · ·A· · ·No.· I would say it's inappropriate, but not foul.     18·   · · ·A· · ·She just was repeating something from someone else
19·   · · ·Q· · ·Okay.· What are inappropriate gestures?                19·   ·that she found.· She's -- do you know what I mean?· She's
20·   · · ·A· · ·Things such as giving the middle finger, anything      20·   ·repeating facts that she found on line.
21·   ·that insinuates something inappropriate.· I don't know how to    21·   · · ·Q· · ·And your understanding is that it's not negative
22·   ·answer that.· But anything that is sexual in nature, something   22·   ·information unless you are injecting your own personal views
23·   ·that is -- that represents something that's inappropriate.       23·   ·into the statement, is that right?
24·   · · ·Q· · ·Okay.· I'd like to look at the second bullet point     24·   · · ·A· · ·Right.· She's not posting negative information
25·   ·under technology.                                                25·   ·toward our cheerleading squad.· She's just posting facts that


                                                    U.S. LEGAL SUPPORT
                                                      (877) 479-2484                                                                            YVer1f
      Case 3:17-cv-01734-JPW Document
                              Nicole 40-13  Filed 12/20/18 Page 7 of 17
                                      Luchetta-Rump
                                October 10, 2018                        26 to 29
                                                           Page 26                                                                 Page 28
·1·   ·are insinuating negative information.                            ·1·   · · · · · ·What if a student posted criticism of the fact that
·2·   · · ·Q· · ·Okay.· Okay.· So generally factual statements would    ·2·   ·some cheerleaders had to do JV before making varsity while
·3·   ·most likely not violate this rule, is that right?                ·3·   ·others didn't, does that violate the negative information
·4·   · · ·A· · ·It depends on what type of facts she's posting.        ·4·   ·provision?
·5·   · · ·Q· · ·Okay.                                                  ·5·   · · ·A· · ·No.
·6·   · · ·A· · ·Or whoever.                                            ·6·   · · ·Q· · ·What do you understand the phrase, quote, placed on
·7·   · · ·Q· · ·Okay.· Can you think of a fact about cheerleading      ·7·   ·the internet, close quote, to mean?
·8·   ·that go would violate this?· And you can feel free to make up    ·8·   · · ·A· · ·Anything that is -- anything that appears on the
·9·   ·a fact.· It doesn't need to be true.                             ·9·   ·internet.· Anything that is submitted to the internet.
10·   · · ·A· · ·My goodness.· I honestly can't think of something.     10·   ·Because anything that's on the internet can be seen by anyone,
11·   · · ·Q· · ·Okay.· Fair enough.                                    11·   ·whether it is in a group, whether it is posted on someone's
12·   · · · · · ·You also testified that posting I don't really like    12·   ·Facebook wall, everyone can see that some way or another.
13·   ·cheerleading that much any more would violate this rule.· Is     13·   · · ·Q· · ·What do you mean by everyone can see that?· Thinking
14·   ·that correct?                                                    14·   ·specifically some Facebook groups, for example, are closed.
15·   · · ·A· · ·It would be considered negative.· So it would be       15·   ·Right?
16·   ·something that would be addressed, but not to the extent of      16·   · · ·A· · ·But nothing is really closed.
17·   ·removal from the squad.                                          17·   · · ·Q· · ·Okay.
18·   · · ·Q· · ·What -- how would you address that?                    18·   · · ·A· · ·Everything says that it is private, that it is
19·   · · ·A· · ·That would be a situation where the coaches, whether   19·   ·closed, but it's really not.
20·   ·it was a JV coach, member or myself, would talk to them and      20·   · · ·Q· · ·So what do you -- how would say a private message
21·   ·ask them, you know, why do you feel this way, is there           21·   ·sent over the internet to a closed group of people, how would
22·   ·something that can be done about it.· I don't feel that that     22·   ·that become public to everyone?
23·   ·is a means for removal.· But it is a situation that should be    23·   · · ·A· · ·All someone needs to do is take a screen shot and
24·   ·addressed.                                                       24·   ·share that, and then everyone sees it.
25·   · · ·Q· · ·Okay.· So you would talk to the student about that     25·   · · ·Q· · ·Does the phrase placed on the internet include any

                                                           Page 27                                                                 Page 29
·1·   ·statement?                                                       ·1·   ·communications that travel over the internet, like emails or
·2·   · · ·A· · ·Yes.                                                   ·2·   ·text messages?
·3·   · · ·Q· · ·What would you say to the student in that              ·3·   · · ·A· · ·Well, yes.· But I mean it's very rare that you would
·4·   ·discussion?                                                      ·4·   ·see an email or a text message.
·5·   · · ·A· · ·I would ask them why they feel that way.· See what     ·5·   · · ·Q· · ·Doesn't that pose the same risk though, that someone
·6·   ·the reasons behind it are.· If there is something that can be    ·6·   ·would take a screen shot and share it?
·7·   ·changed so that they feel more comfortable.· Because this        ·7·   · · ·A· · ·Yes.· But I am just stating that that is less likely
·8·   ·situation has arised before, people have said, you know, I       ·8·   ·that we would be notified of that.
·9·   ·just don't want to do it any more.· And we would ask them why.   ·9·   · · ·Q· · ·Are you trying to prohibit information that is most
10·   · · ·Q· · ·What is the purpose of having a rule that you can't    10·   ·likely to be shared with the coaches?· Is that what you're
11·   ·say something like I don't really like cheerleading that much    11·   ·trying to do with the phrase placed on the internet?
12·   ·any more?                                                        12·   · · ·A· · ·I don't know what you mean by that.
13·   · · ·A· · ·Well, it's not that they can't say it, but it's        13·   · · ·Q· · ·You explained that your concern with things being
14·   ·something that's negative which would need to be addressed.      14·   ·posted on line, even if they're posted privately, is that
15·   · · ·Q· · ·Okay.· Would you agree that the rules are generally    15·   ·private communications can still move beyond their intended
16·   ·supposed to tell people what they can and can't do?              16·   ·audience.· Did I understand that correctly?
17·   · · ·A· · ·Yes.                                                   17·   · · ·A· · ·Private conversations could move beyond the intended
18·   · · ·Q· · ·Okay.· You also testified that if a cheerleader        18·   ·audience.· We're most concerned about public.· But private
19·   ·posted something that criticized the selection process for       19·   ·things would still be addressed, not necessarily disciplined.
20·   ·cheerleading that would not violate the negative information     20·   ·But as a team, they need to be addressed so that we don't have
21·   ·provision, is that correct?                                      21·   ·issues within our team.
22·   · · ·A· · ·(Witness nodding).                                     22·   · · ·Q· · ·Okay.
23·   · · ·Q· · ·I am sorry, you have to say yes or no.                 23·   · · ·A· · ·Does that make sense?
24·   · · ·A· · ·Yes.· Sorry.                                           24·   · · ·Q· · ·I think so.
25·   · · ·Q· · ·Thank you.                                             25·   · · · · · ·So if someone shared negative information regarding


                                                    U.S. LEGAL SUPPORT
                                                      (877) 479-2484                                                                            YVer1f
      Case 3:17-cv-01734-JPW Document
                              Nicole 40-13  Filed 12/20/18 Page 8 of 17
                                      Luchetta-Rump
                                October 10, 2018                        30 to 33
                                                           Page 30                                                                 Page 32
·1·   ·cheerleading, cheerleaders or coaches in a private               ·1·   ·being the referee in between negative comments.· Is that
·2·   ·conversation, would you consider that to possibly violate the    ·2·   ·correct?
·3·   ·rules as well?                                                   ·3·   · · ·A· · ·Yes.
·4·   · · ·A· · ·It is posting negative information.· We usually do     ·4·   · · ·Q· · ·Okay.· Are there -- can you describe what you meant
·5·   ·find out about it.· And we do usually do need to address it to   ·5·   ·by chaos?
·6·   ·some extent so that we don't have chaos within our squad.· But   ·6·   · · ·A· · ·Can I give you an example?
·7·   ·when things are posted publically, then that's a different       ·7·   · · ·Q· · ·Absolutely.
·8·   ·situation.                                                       ·8·   · · ·A· · ·Okay.· This year now I didn't handle as much as our
·9·   · · ·Q· · ·How often do you have to deal with fallout from        ·9·   ·JV coach.· She's not here.· But we had situations where the
10·   ·someone saying something negative about cheerleaders or          10·   ·girls were texting one another arguing over a song that they
11·   ·cheerleading?                                                    11·   ·wanted to use for a pep rally.· So one of them said something
12·   · · ·A· · ·Like this typical situation, this was the second       12·   ·mean to another girl.· I don't even remember exactly what.
13·   ·time that I have come across this.                               13·   ·But she said something mean in this text message.· So although
14·   · · ·Q· · ·What do you mean by this?                              14·   ·we didn't punish them because it was a private message that we
15·   · · ·A· · ·A situation where a cheerleader posted something       15·   ·weren't in, but we did, you know, sit them down.· We had to
16·   ·negative on the internet that we had to punish them for it.      16·   ·have multiple conversations because we need to put the fire
17·   · · ·Q· · ·What was the first time?                               17·   ·out, so to say, within the team.· Because we don't something
18·   · · ·A· · ·The first time was actually when April's daughter,     18·   ·like that to continue.· So although it's not something that we
19·   ·SG, posted something on the internet.· This was my first year    19·   ·can control, it's still something that needs to be addressed
20·   ·as a coach.                                                      20·   ·so we can have a team-like environment.
21·   · · · · · ·We were at a Minersville game, and there were          21·   · · ·Q· · ·Is that fairly typical occurrence?
22·   ·parents making comments about our uniforms.· And then S.         22·   · · ·A· · ·With teenage girls, yes.
23·   ·posted on the internet something to the effect of, now don't     23·   · · ·Q· · ·Okay.· So just so I am -- I make sure I understand
24·   ·quote me on this, but something to the effect of they're just    24·   ·what you -- how you apply this negative information rule.· Do
25·   ·jealous that they don't look as good in their uniforms as we     25·   ·I understand correctly that if something is private, it may

                                                           Page 31                                                                 Page 33
·1·   ·do.· So then based on how this was worded, it said               ·1·   ·cause, to use your word, chaos, you might have to deal with
·2·   ·specifically any negative information no matter what it was,     ·2·   ·the fallout, but it would not be a violation of this rule, is
·3·   ·automatic dismissal from the squad.· So she was suspended for    ·3·   ·that correct?
·4·   ·the remainder of the regular seasons game which I believe was    ·4·   · · ·A· · ·Right.
·5·   ·four basketball games at that time.                              ·5·   · · ·Q· · ·Okay.· And is there some middle gray area where
·6·   · · ·Q· · ·What are -- what do you mean by regular season         ·6·   ·something is not say a private team text message, but is not
·7·   ·games?· Are there non-regular?                                   ·7·   ·public on the internet?
·8·   · · ·A· · ·Well, there is scheduled games, then there is play     ·8·   · · ·A· · ·Well, when things are posted on social media, I
·9·   ·off games.· The rest of the scheduled season games.· And then    ·9·   ·consider that public.
10·   ·she was able to return for the playoff games.· So that was how   10·   · · ·Q· · ·Okay.
11·   ·that worked.                                                     11·   · · ·A· · ·When things are shared between one another within a
12·   · · ·Q· · ·Okay.                                                  12·   ·single email, or a single the text message, I consider that
13·   · · ·A· · ·And then after discussing that with Tom Smith, we      13·   ·private.· But when things are sent in groups, like a group
14·   ·felt that this should be more of a situation by situation        14·   ·message, I consider that public because you are sharing it
15·   ·punishment, not just every single person who posts anything      15·   ·with an entire group of people.
16·   ·negative should automatically be dismissed.· Because I feel      16·   · · ·Q· · ·Sorry.· What would a group text message count as?
17·   ·like -- we felt like the situation between what happened         17·   · · ·A· · ·There are different situations.· Like there is a
18·   ·between B. and her daughter were completely different, and       18·   ·group included in.· So if someone posts something negative or
19·   ·they should be handled differently.                              19·   ·profanity within my group, that's punishable because although
20·   · · ·Q· · ·Okay.· So you considered whether to you thought B.     20·   ·they're out of school, it's still a cheerleading group.
21·   ·should be punished more harshly and removed including the        21·   ·They're posting like F cheer, F school or whatever in this
22·   ·playoff games, correct?                                          22·   ·public group, and I am their coach, I am in this group, that
23·   · · ·A· · ·Because profanity was used in this situation, yes.     23·   ·would need to be punished.· But if they have some group I have
24·   · · ·Q· · ·Okay.· You earlier said something about having to      24·   ·never heard about and they're speaking about it, then there is
25·   ·prevent chaos.· I believe you are were referring to sort of      25·   ·nothing that I can really do on their private conversations


                                                    U.S. LEGAL SUPPORT
                                                      (877) 479-2484                                                                            YVer1f
      Case 3:17-cv-01734-JPW Document
                              Nicole 40-13  Filed 12/20/18 Page 9 of 17
                                      Luchetta-Rump
                                October 10, 2018                        38 to 41
                                                           Page 38                                                                 Page 40
·1·   ·slate.                                                           ·1·   ·sometimes I also reminded them, we do have a group text, so
·2·   · · ·Q· · ·Okay.· On that topic, at the preliminary injunction    ·2·   ·sometimes I remind them of things like that in a group text as
·3·   ·hearing, you testified that you wanted B. to be permanently      ·3·   ·well.
·4·   ·removed from the team.· What did you mean by that?               ·4·   · · ·Q· · ·Okay.· I noticed that the cheerleading rules,
·5·   · · ·A· · ·Removed for that school year.· And then she was able   ·5·   ·several of the rules have specific consequences identified.
·6·   ·to try out, or would have been able to try out the following     ·6·   ·Like if you are academically ineligible for three consecutive
·7·   ·year.· She would have had to either way because she was on JV.   ·7·   ·weeks, you will be dismissed from the team.· Or if a
·8·   ·She would have had to try out to try to get a varsity spot any   ·8·   ·cheerleader is benched three times, they'll be dismissed from
·9·   ·ways.· So either way, she had to try out.                        ·9·   ·the squad.· But then other rules don't have specific
10·   · · ·Q· · ·Okay.· So you don't ever consider like lifetime ban    10·   ·consequences listed.· What is the range of consequences that
11·   ·someone from cheerleading?                                       11·   ·you might impose for violations of those rules?
12·   · · ·A· · ·No.                                                    12·   · · ·A· · ·That could be from simply sitting out a quarter at a
13·   · · ·Q· · ·Okay.                                                  13·   ·game.· Like I said, doing jumps at a practice, all of the way
14·   · · ·A· · ·Not unless for some reason the school board or         14·   ·to being suspended temporarily or permanently from the squad
15·   ·someone told me that I had to.· But that's the only situation    15·   ·for that year.
16·   ·that would happen.                                               16·   · · ·Q· · ·What would a temporary suspension look like?
17·   · · ·Q· · ·Okay.· And when someone is trying out for              17·   · · ·A· · ·That would be like April's daughter, where she's
18·   ·cheerleading, do you take into account stuff that happened in    18·   ·suspended a certain amount of games based on the offense.
19·   ·past years?                                                      19·   · · ·Q· · ·Do you have any internal guidelines for what gets
20·   · · ·A· · ·I do not.                                              20·   ·punished how?
21·   · · ·Q· · ·Okay.· I want to talk about that italicized language   21·   · · ·A· · ·What do you mean by internal guidelines?
22·   ·at the top of D3 that you mentioned.· That says all of the       22·   · · ·Q· · ·When you are trying to decide what punishment to
23·   ·information below is at the coaches' discretions, and rules      23·   ·impose, what is it that you are thinking about?· Are you
24·   ·may be subject to change.· If there is a situation with          24·   ·thinking about how you punished other students and trying to
25·   ·extreme circumstances, it will be addressed at the time.· Have   25·   ·sort of compare --

                                                           Page 39                                                                 Page 41
·1·   ·you ever changed the rules?                                      ·1·   · · ·A· · ·That's definitely taken into consideration, how much
·2·   · · ·A· · ·I have never actually changed -- this year I have      ·2·   ·does it effect the team.· Moving forward will it continue to
·3·   ·been trying out new rules.· But I haven't actually changed       ·3·   ·be an issue if we don't address it, to what extent do we need
·4·   ·them.· So here's an example.                                     ·4·   ·to address it, so on.
·5·   · · ·Q· · ·Sure.                                                  ·5·   · · ·Q· · ·Okay.· At the preliminary injunction hearing, you
·6·   · · ·A· · ·Over the summer, we have no real way to punish         ·6·   ·testified that the main purpose of the cheerleading rules was
·7·   ·cheerleaders for coming late to practice, because usually it     ·7·   ·so that the cheerleaders would learn to follow rules and learn
·8·   ·would be they come late, then the following game they are        ·8·   ·rules have consequences.· Do I remember that correctly?
·9·   ·benched.· But there is no games over the summer.· So we          ·9·   · · ·A· · ·Yes.
10·   ·decided if they're late, then they have to do ten toe touches.   10·   · · ·Q· · ·Okay.· You also testified that rules teach these --
11·   ·I don't know if you know what that is.· They have to do ten      11·   ·rules teach team building skills and other skills that
12·   ·jumps.· So although we didn't actually change them in here       12·   ·students will take with them when they graduate?
13·   ·yet, we were -- we did add that to our list of rules --          13·   · · ·A· · ·Right.
14·   · · ·Q· · ·Got it.                                                14·   · · ·Q· · ·Is there any other purpose of the cheerleading
15·   · · ·A· · ·-- unofficially I guess you could say.                 15·   ·rules?
16·   · · ·Q· · ·Okay.· Are there any other rules that you announced    16·   · · ·A· · ·In addition to that, just that we can function as --
17·   ·verbally but haven't yet written down?                           17·   ·so that we can function as a team and present ourself
18·   · · ·A· · ·There is one where we say, for example, they can't     18·   ·accordingly as representatives of our school.
19·   ·wear their warm ups outside of game day because warm-ups are     19·   · · ·Q· · ·Okay.· And I believe that you mentioned earlier that
20·   ·considered a uniform or something like that.· But there is       20·   ·some of the rules are about safety, like tying your hair back?
21·   ·nothing else that I can think of.                                21·   · · ·A· · ·Yes.
22·   · · ·Q· · ·Okay.· When you create a new rule, like toe touches    22·   · · ·Q· · ·And some of them are about uniformity?
23·   ·for being late in the summer or no warm ups outside of game      23·   · · ·A· · ·Yes.
24·   ·day, how do you communicate that to the cheerleaders?            24·   · · ·Q· · ·Okay.· Any other purpose for any of these?
25·   · · ·A· · ·It's usually communicated at practice.· Then           25·   · · · · · ·If you want to take a minute and look at them,


                                                    U.S. LEGAL SUPPORT
                                                      (877) 479-2484                                                                            YVer1f
  Case 3:17-cv-01734-JPW Document
                          Nicole 40-13 Filed 12/20/18 Page 10 of 17
                                  Luchetta-Rump
                             October 10, 2018                       42 to 45
                                                           Page 42                                                                 Page 44
·1·   ·please do.                                                       ·1·   · · ·Q· · ·Yes.· I am just trying to understand if something
·2·   · · ·A· · ·And then as -- the academic policy, we also want to    ·2·   ·about the nature of cheerleading justifies some of these rules
·3·   ·put school first.· So that's very important as well.· So we      ·3·   ·as opposed to general lessons for -- that all students would
·4·   ·definitely want our cheerleaders to make sure that their         ·4·   ·benefit from.
·5·   ·grades are where they need to be first before we worry about     ·5·   · · ·A· · ·As cheerleaders, they have to be leaders and
·6·   ·the cheerleading aspect.· So that rule is in there as well       ·6·   ·representatives of their school.· They often have younger kids
·7·   ·because again, school is very important.                         ·7·   ·looking up to them.· So I feel that they really need to put
·8·   · · ·Q· · ·Okay.· What are the other skills other than team       ·8·   ·forth a positive representation for their school more so than
·9·   ·building that you want your cheerleaders to take with them       ·9·   ·just your average student.
10·   ·when they graduate?                                              10·   · · ·Q· · ·And swearing is incompatible with that positive
11·   · · ·A· · ·Just basic understanding that you need to follow       11·   ·representation?
12·   ·rules when you are part of something, whether it is at the       12·   · · ·A· · ·Absolutely.
13·   ·workplace, whether it's at -- in a college, that there are       13·   · · ·Q· · ·Okay.· So am I right that you don't try to monitor
14·   ·different rules that you have to follow in society.              14·   ·your cheerleaders' behavior when they're not at cheerleading?
15·   · · ·Q· · ·I am trying to understand how that connects to         15·   · · ·A· · ·Not intentionally, no.
16·   ·punishing students for what they do when they're not at          16·   · · ·Q· · ·So you rely solely on other students reporting
17·   ·cheerleading.                                                    17·   ·you -- reporting to you things that have happened outside of
18·   · · ·A· · ·I can give you an example.                             18·   ·school?
19·   · · ·Q· · ·Sure.                                                  19·   · · ·A· · ·Yes.
20·   · · ·A· · ·Okay.· My husband works at a distribution center,      20·   · · ·Q· · ·Do you encourage students to report other rules
21·   ·and someone hacked into his Twitter account.· And they were      21·   ·violations to you?
22·   ·posting negative things about Auto Zone on the internet.· They   22·   · · ·A· · ·No.
23·   ·were about to fire him for his job because they were saying      23·   · · ·Q· · ·Okay.· Why not?
24·   ·negative things about Auto Zone on the internet until he was     24·   · · ·A· · ·I would never specifically say if you see something
25·   ·able to prove that it was not him posting these things on        25·   ·else someone posts on the negative to tattle on them.· That's

                                                           Page 43                                                                 Page 45
·1·   ·line.· So I have heard of that, in addition to people during     ·1·   ·just what they're taught when their young.· Don't tattle on
·2·   ·job applications looking up peoples Facebook pages and using     ·2·   ·someone else.· It's just something that I have never enforced.
·3·   ·that to hold it against them for their character.· So there      ·3·   ·But if someone does come to me with negative information, I
·4·   ·are situations where people do look at things on the internet    ·4·   ·feel that in some capacity, I would have to address it,
·5·   ·and use that to make their decisions for punishment.             ·5·   ·whether it's just speaking with the person, or if going
·6·   · · ·Q· · ·So the lesson is, even things that you do on your      ·6·   ·through the rules and see if it applies to a rule.
·7·   ·own time can still effect other people and go beyond your        ·7·   · · ·Q· · ·And is -- as you feel that you would have to address
·8·   ·control, is that the lesson?                                     ·8·   ·it, only if you think it is going to impact the team?
·9·   · · ·A· · ·Absolute.· Absolutely.                                 ·9·   · · ·A· · ·For the most part, yes, or the school.
10·   · · ·Q· · ·Okay.· Do you think there is value in teaching kids    10·   · · ·Q· · ·Okay.
11·   ·that different rules apply to different activities?              11·   · · ·A· · ·Or the well being of any student in the school.
12·   · · ·A· · ·That is true.· They do, and yes.                       12·   · · ·Q· · ·So if someone did something the equivalent of
13·   · · ·Q· · ·Okay.                                                  13·   ·tattling, to use your words, say a cheerleader came to you and
14·   · · ·A· · ·For example, students and cheerleaders are held to     14·   ·said another cheerleader stubbed their toe and said shit,
15·   ·different rules.· Students obviously have to follow the          15·   ·would you consider punishing that?
16·   ·handbook rules.· But as cheerleaders, they -- they're            16·   · · ·A· · ·I would have to have proof that they said it.· But I
17·   ·representing our entire school and all of our team, so they're   17·   ·would definitely talk to them, especially if they're in
18·   ·held to a higher standard.                                       18·   ·uniform and explain to them when you are in uniform, you
19·   · · ·Q· · ·So that consideration is sort of specific to           19·   ·cannot curse.
20·   ·cheerleaders as opposed to kids on other teams or other          20·   · · · · · ·Usually in a situation like that when I am not sure
21·   ·extra-curriculars?                                               21·   ·they said it, it's just one single person reporting it, I
22·   · · ·A· · ·Every coach can make their own set of rules.· So we    22·   ·would address them as a team, I would just say just remember
23·   ·don't have a uniform set of rules.· So each coach has a          23·   ·you are in uniform, you have to remember that you make sure
24·   ·different standard as to how they want to set their rules for    24·   ·you're not using profanities and stuff like that.
25·   ·their team.                                                      25·   · · ·Q· · ·Okay.


                                                    U.S. LEGAL SUPPORT
                                                      (877) 479-2484                                                                            YVer1f
  Case 3:17-cv-01734-JPW Document
                          Nicole 40-13 Filed 12/20/18 Page 11 of 17
                                  Luchetta-Rump
                             October 10, 2018                       46 to 49
                                                           Page 46                                                                 Page 48
·1·   · · ·A· · ·But I would need to be sure before I actually punish   ·1·   ·though you may not think that there are people around that are
·2·   ·them that they said it.                                          ·2·   ·watching you, people hear what you are saying.
·3·   · · ·Q· · ·Okay.· What if the incident that was being reported    ·3·   · · ·Q· · ·Okay.· But if B. had just stubbed her toe in the
·4·   ·to you was not when they were in uniform, it was say B. at the   ·4·   ·Cocoa Hut and said fuck to all of the cheerleaders and whoever
·5·   ·Cocoa Hut using the F word, not on Snapchat, but to a group of   ·5·   ·else was in Cocoa Hut, would that be something that you would
·6·   ·all of cheerleaders, they were hanging out, someone reported     ·6·   ·feel that you need to address?
·7·   ·that to you, would you consider punishing B. for that?           ·7·   · · ·A· · ·No.
·8·   · · ·A· · ·Just as long as it's not anything to -- really         ·8·   · · ·Q· · ·Are you concerned that you will end up hearing more
·9·   ·cheerleading related, then no.· Like, for example --             ·9·   ·reports of rule violations about kids who are unpopular or are
10·   · · ·Q· · ·Okay.                                                  10·   ·having some kind of fight with their teammates than kids who
11·   · · ·A· · ·-- if there was a teacher in there, she was like F     11·   ·generally get along better with their teammates or happen on a
12·   ·cheerleading.· Do you know what I mean?· I would, at that        12·   ·particular day to be getting along better with their
13·   ·time, pull her aside, be like I heard that you said this, is     13·   ·teammates?
14·   ·there a reason that you said this.· I just want you to know      14·   · · · · · ·MR. BROWN: Objection to the form.· But if you
15·   ·that people hear what you said.· But she wouldn't necessarily    15·   ·understand, go ahead and --
16·   ·be punished.· But I would address it at that time.               16·   · · · · · ·THE WITNESS:· I don't --
17·   · · ·Q· · ·So at the preliminary injunction hearing, you          17·   · · · · · ·MS. TACK-HOOPER:· If you don't understand that, I
18·   ·testified that it was just the profanity alone and the middle    18·   ·could unpack it a little bit.
19·   ·finger that were punishable even if there had been no            19·   · · · · · ·MR. BROWN:· I didn't understand it.
20·   ·connection to cheerleading?                                      20·   ·BY MS. TACK-HOOPER:
21·   · · ·A· · ·No.· If it was, it had to be connected to              21·   · · ·Q· · ·Fair enough.· Fair enough.
22·   ·cheerleading in order for it to be punishable.                   22·   · · · · · ·So you said that you're not trying to monitor kids'
23·   · · ·Q· · ·Okay.· So when you testified at the preliminary        23·   ·behavior when they're outside of school, you mostly just hear
24·   ·injunction hearing, you were asked, was it the profanity and     24·   ·about what students report to you that happens outside of
25·   ·the profanity gesture alone that caused the removal, you         25·   ·school; correct?

                                                           Page 47                                                                 Page 49
·1·   ·answered yes.                                                    ·1·   · · ·A· · ·Yes.
·2·   · · ·A· · ·I think what I thought you meant by that question      ·2·   · · ·Q· · ·Okay.· It seems to me like that would end up in a
·3·   ·was there other factors that we took into consideration other    ·3·   ·situation where the things that you hear about are not things
·4·   ·than the Snap for her removal from the squat.· But it was the    ·4·   ·that were said by students that everybody agreed with, but
·5·   ·gesture and the Snap linking to cheerleading which was the       ·5·   ·things that were said by someone that their teammates didn't
·6·   ·reason of the removal.                                           ·6·   ·like.· So that your -- seems to me like you might end up
·7·   · · ·Q· · ·Okay.· But even if it had not been negative, I asked   ·7·   ·hearing more about rule violations by kids who at that
·8·   ·you if it had said cheerleading is fucking awesome, if that      ·8·   ·particular moment are less popular with their teammates than
·9·   ·also violated the rules.· You said yes.                          ·9·   ·others.· Does that seem accurate to you?
10·   · · ·A· · ·Yes, because it's profanity linked with                10·   · · ·A· · ·Not necessarily.· I mean they let me know no matter
11·   ·cheerleading.                                                    11·   ·what, so and so has jewelry on, so and so is wearing the wrong
12·   · · ·Q· · ·Okay.· So if B in the Cocoa Hut says to the            12·   ·shirt, so and so forgot their bloomers.· So it's across the
13·   ·cheerleaders, cheerleading is fucking awesome, you would         13·   ·board that I hear things from.· It's not any particular group,
14·   ·consider punishing that if somebody told you about it?           14·   ·anyone being singled out that's unpopular.· It's just across
15·   · · ·A· · ·I would address it.· Again, it wasn't something that   15·   ·the board.· It's just this is the most popular instance, this
16·   ·was posted for the public to see.· So that's a different         16·   ·is what most people are I guess talking about, the situation
17·   ·situation.· But it would still be something that would be        17·   ·with B. and whatnot.· But I get texts from all different girls
18·   ·addressed.                                                       18·   ·all times of the day about different situations.
19·   · · ·Q· · ·Not because it violated the rules, but because you     19·   · · ·Q· · ·Okay.
20·   ·think that you would to deal with the fallout, is that right?    20·   · · ·A· · ·So it's no specific group, no specific person that's
21·   · · ·A· · ·To an extent.· And because although that's not --      21·   ·considered unpopular.· It's just -- it's just how it goes.
22·   ·it's not actually addressed in here because it wasn't at a       22·   · · ·Q· · ·Okay.· Okay.· All right.· In terms of how you
23·   ·game.· It wasn't unsportsmanlike conduct, it wasn't on           23·   ·learned about B's Snap, would Coach Gnall be more familiar
24·   ·technology, but it would be something that's -- that I feel      24·   ·with that?
25·   ·would need to be addressed just so that they know that even      25·   · · ·A· · ·Yes.


                                                    U.S. LEGAL SUPPORT
                                                      (877) 479-2484                                                                            YVer1f
  Case 3:17-cv-01734-JPW Document
                          Nicole 40-13 Filed 12/20/18 Page 12 of 17
                                  Luchetta-Rump
                             October 10, 2018                       50 to 53
                                                           Page 50                                                                 Page 52
·1·   · · · · · ·MS. TACK-HOOPER:· Okay.· Okay.· All right.             ·1·   ·consider discipline?· I am assuming that you don't talk to the
·2·   · · · · · ·(Objections and responses to Plaintiffs'               ·2·   ·Principal before giving somebody toe touches?
·3·   ·interrogatories produced and marked Deposition Exhibit Number    ·3·   · · ·A· · ·Right.
·4·   ·P5.)                                                             ·4·   · · ·Q· · ·Okay.
·5·   ·BY MS. TACK-HOOPER:                                              ·5·   · · ·A· · ·Anything that we feel is extreme.
·6·   · · ·Q· · ·I have handed you what has been -- just been marked    ·6·   · · ·Q· · ·Such as?
·7·   ·as Exhibit P-5.· These are defendant's objections and            ·7·   · · ·A· · ·Such as removal or suspension from a team or
·8·   ·responses to plaintiffs' first set of interrogatories.           ·8·   ·something like that.
·9·   · · · · · ·Have you seen this document before?                    ·9·   · · ·Q· · ·Okay.· ·I am having trouble thinking of anything
10·   · · ·A· · ·I believe so.                                          10·   ·else that would be in the category actually.· Is there
11·   · · ·Q· · ·Can you please look at No. 3?· It starts at the        11·   ·anything other than suspension or removal from a team that you
12·   ·bottom of page four and goes through page six.                   12·   ·talked to him about?
13·   · · · · · ·Have you read that before?                             13·   · · ·A· · ·Not -- no, they're the only two main extreme
14·   · · · · · ·Feel free to take a minute, however long that you      14·   ·punishments I would say.
15·   ·need.                                                            15·   · · · · · ·MS. TACK-HOOPER:· ·Okay.· All right.· Let's take a
16·   · · ·A· · ·I may have.· It looks familiar.                        16·   ·break.
17·   · · ·Q· · ·Okay.· Will you take a minute and read it?· I am       17·   · · · · · ·(Brief recess from 10:03 a.m. to 10:16 a.m.)
18·   ·going to ask you if there is anything inaccurate in it.          18·   ·BY MS. TACK-HOOPER:
19·   · · ·A· · ·Okay.                                                  19·   · · ·Q· · ·Okay.· So we were talking about various situations
20·   · · · · · ·MS. TACK-HOOPER:· Thank you.                           20·   ·and whether you would punish cheerleaders for swearing outside
21·   · · · · · ·MR. BROWN: Off the record.                             21·   ·of school.· And I think we were mostly talking about that in
22·   · · · · · ·(Discussion held off the record.)                      22·   ·the context of the negative information provision.· But there
23·   · · · · · ·MR. BROWN: Are you done?                               23·   ·is, of course, also this respect provision that we looked at
24·   · · · · · ·THE WITNESS:· Yes.                                     24·   ·that says good sportsmanship will be enforced.· This includes
25·   ·BY MS. TACK-HOOPER:                                              25·   ·foul language and inappropriate gestures.· Would it violate

                                                           Page 51                                                                 Page 53
·1·   · · ·Q· · ·Was there anything inaccurate in there?                ·1·   ·that rule if B. said the F word at the Cocoa Hut in the
·2·   · · ·A· · ·I don't believe so.                                    ·2·   ·presence of whoever happened to be in the store at that time?
·3·   · · ·Q· · ·Okay.· Anything that you feel was missing?             ·3·   · · ·A· · ·No.
·4·   · · ·A· · ·Not to my knowledge.                                   ·4·   · · ·Q· · ·No.· Why not?
·5·   · · ·Q· · ·Okay.· So it says that you and Coach Gnall jointly     ·5·   · · ·A· · ·Because it's not linked to cheerleading.
·6·   ·decided to remove B. from the team, right?                       ·6·   · · ·Q· · ·So you interpret the respect provision as I have
·7·   · · ·A· · ·Yes.                                                   ·7·   ·been calling it to only apply to language and conduct that
·8·   · · ·Q· · ·Did you need approval from someone else to do that?    ·8·   ·connects to cheerleading in some way?
·9·   · · ·A· · ·No.                                                    ·9·   · · ·A· · ·Yes.
10·   · · ·Q· · ·Did you tell B's mother that it was ultimately         10·   · · ·Q· · ·Okay.· I believe that you also testified at the
11·   ·Principal Smith's decision?                                      11·   ·preliminary injunction hearing that B. was punished for the
12·   · · ·A· · ·I did not.                                             12·   ·Snap, and not based on anything else that she had done.· Is
13·   · · ·Q· · ·Why did you decide to discuss it with Principal        13·   ·that correct?
14·   ·Smith first?                                                     14·   · · ·A· · ·Correct.
15·   · · ·A· · ·Every time we make any type of discipline-related      15·   · · ·Q· · ·What rules did the Snap violate?
16·   ·decision, we generally talk to someone above us first just for   16·   · · ·A· · ·The PIAA rules along with the cheerleading rules
17·   ·their advice on how the situation should be handled.· So we      17·   ·speaking about posting negative information using technology.
18·   ·did want to go to Tom Smith first to see if it was an            18·   · · ·Q· · ·Okay.· Did it violate the respect provision as well?
19·   ·appropriate way to handle the situation.· He said he just        19·   · · ·A· · ·Could you just remind me --
20·   ·wanted to see for sure if she posted it, which she told him      20·   · · ·Q· · ·Certainly.· This is D3.· The first bullet under
21·   ·she did.· And then after we got that confirmation, we, April     21·   ·sportsmanship and responsibilities/fundraising.
22·   ·and I, made the decision that she would be dismissed from the    22·   · · ·A· · ·Yes.
23·   ·squad.                                                           23·   · · ·Q· · ·It did violate that?
24·   · · ·Q· · ·Okay.· You said you would talk to the Principal        24·   · · ·A· · ·Yes.
25·   ·before making any kind of discipline decision.· What do you      25·   · · ·Q· · ·When I say the PIAA rules, is there a specific part


                                                    U.S. LEGAL SUPPORT
                                                      (877) 479-2484                                                                            YVer1f
  Case 3:17-cv-01734-JPW Document
                          Nicole 40-13 Filed 12/20/18 Page 13 of 17
                                  Luchetta-Rump
                             October 10, 2018                       54 to 57
                                                           Page 54                                                                 Page 56
·1·   ·of the handbook that you're referring to?                        ·1·   ·could -- any rules set forth that they can do that.
·2·   · · ·A· · ·I believe pages 80 and 81 of the handbook.             ·2·   · · ·Q· · ·Okay.
·3·   · · ·Q· · ·Okay.· This is D4.                                     ·3·   · · ·A· · ·Softball maybe, but not the school.
·4·   · · · · · ·I am handing you what has previously been marked as    ·4·   · · ·Q· · ·Okay.· So you mentioned section fourteen in there.
·5·   ·D4, page 83 from the handbook.· There is a star by number        ·5·   ·Can you look at paragraph fourteen?· It contains a list of
·6·   ·eight, personal conduct.· Is that the section that you were      ·6·   ·bullet points listing different causes for removal from a
·7·   ·referring to?                                                    ·7·   ·team.· Correct?
·8·   · · ·A· · ·One of them.                                           ·8·   · · ·A· · ·Yes.
·9·   · · · · · ·MS. TACK-HOOPER:· Okay.· Okay.· P-6.                   ·9·   · · ·Q· · ·Were any of those bullet points a basis for removing
10·   · · · · · ·(Rules document produced and marked Deposition         10·   ·B. from the team?
11·   ·Exhibit Number P6.)                                              11·   · · ·A· · ·No.· But it does say that it is not limited to the
12·   ·BY MS. TACK-HOOPER:                                              12·   ·following.
13·   · · ·Q· · ·Okay.· I am handing you P-6 which is an excerpt from   13·   · · · · · ·MS. TACK-HOOPER:· Okay.· This will be P-7.
14·   ·the handbook that I believe contains all of the sections on      14·   · · · · · ·(Document produced and marked Deposition Exhibit
15·   ·co-curricular activities.                                        15·   ·Number P7.)
16·   · · · · · ·Is this the section of the handbook you are            16·   ·BY MS. TACK-HOOPER:
17·   ·referring to?                                                    17·   · · ·Q· · ·I have just handed you Exhibit P7, policy 218 on
18·   · · ·A· · ·Let me just take a second to look through it.          18·   ·student discipline.
19·   · · ·Q· · ·Please do.                                             19·   · · · · · ·Is this policy separate from the handbook?· Are you
20·   · · ·A· · ·Yes.· This is the section that I was speaking about.   20·   ·familiar with this policy?
21·   · · ·Q· · ·Which particular parts in there other than the         21·   · · ·A· · ·I am not, no.
22·   ·personal conduct rule that we looked at?                         22·   · · ·Q· · ·Okay.· So this policy was not part of your decision
23·   · · ·A· · ·Yes.· I believe that's repeated in here.· I believe    23·   ·to punish B.?
24·   ·most of it is contained in numbers thirteen and fourteen.        24·   · · ·A· · ·Let me just read it quick.
25·   · · ·Q· · ·Okay.· So the personal conduct section says any        25·   · · ·Q· · ·Certainly.

                                                           Page 55                                                                 Page 57
·1·   ·participant whose conduct is judged to reflect a discredit       ·1·   · · ·A· · ·Although this may be integrated into it, this was
·2·   ·upon himself/herself, the team or Mahanoy schools, whether or    ·2·   ·not used to make my decision, but this may be somehow
·3·   ·not such activities takes place during or outside school hours   ·3·   ·mentioned in there.
·4·   ·during the school sports season would be subject to              ·4·   · · ·Q· · ·When you say in there, what do you mean?
·5·   ·disciplinary action as determined by the co-coach.               ·5·   · · ·A· · ·In the handbook.
·6·   · · · · · ·Is that what you're referring to as the basis for      ·6·   · · ·Q· · ·Okay.· No. 2 in this policy under off campus
·7·   ·B's punishment?                                                  ·7·   ·activities states that the code of student conduct applies to
·8·   · · ·A· · ·That in combination with our cheerleading rules as     ·8·   ·campus activities if the student is a member of an
·9·   ·well as thirteen and fourteen, so it's a combination of the      ·9·   ·extracurricular activity and has been notified that particular
10·   ·several different ones.                                          10·   ·off campus conduct could result in exclusion from such
11·   · · ·Q· · ·Okay.· How did the Snap reflect a discredit upon       11·   ·activities.· How was B. notified that her Snap could result in
12·   ·herself, the team or the Mahanoy schools?                        12·   ·exclusion from the cheer team?
13·   · · ·A· · ·It gave our squad a negative image that our            13·   · · ·A· · ·Before or after it took place?
14·   ·cheerleaders would post profanity on line on social media.       14·   · · ·Q· · ·Before.
15·   · · ·Q· · ·And would this be true whether or not she had          15·   · · ·A· · ·We did not go into detail about every situation in
16·   ·mentioned cheer?                                                 16·   ·our rules.· So that was covered under the technology section
17·   · · ·A· · ·By mentioning cheer is what made it inappropriate      17·   ·along with, I am not sure what you call that, the negative
18·   ·linking it to our school.                                        18·   ·provision.
19·   · · ·Q· · ·So if it had just said fuck school, fuck softball,     19·   · · · · · ·MR. BROWN: The respect.
20·   ·would you have punished her?                                     20·   ·BY MS. TACK-HOOPER:
21·   · · ·A· · ·That would be a softball and school issue.· It would   21·   · · ·Q· · ·The respect provision?
22·   ·be in their hands at that point.                                 22·   · · ·A· · ·I am sorry?
23·   · · ·Q· · ·Okay.· And is it your understanding that the school    23·   · · ·Q· · ·No problem.
24·   ·could punish her for that in some way?                           24·   · · · · · ·Was your decision to punish B. based on any other
25·   · · ·A· · ·I don't believe that they have anything that they      25·   ·rules or policies that we haven't looked at yet today?


                                                    U.S. LEGAL SUPPORT
                                                      (877) 479-2484                                                                            YVer1f
  Case 3:17-cv-01734-JPW Document
                          Nicole 40-13 Filed 12/20/18 Page 14 of 17
                                  Luchetta-Rump
                             October 10, 2018                       58 to 61
                                                           Page 58                                                                 Page 60
·1·   · · ·A· · ·No.                                                    ·1·   ·briefly, I cannot think of anything other than that.
·2·   · · ·Q· · ·Okay.· Sitting here today, can you think of any        ·2·   · · ·Q· · ·And that was because they were telling you about the
·3·   ·additional justifications for punishing B. that you didn't       ·3·   ·Snap?
·4·   ·rely on at the time but have subsequently thought of?            ·4·   · · ·A· · ·Yes.· There were several different students that
·5·   · · ·A· · ·Nothing that we haven't already discussed.             ·5·   ·approached me at different times throughout the day, yes.
·6·   · · ·Q· · ·Okay.· When you made the decision to punish B., what   ·6·   · · ·Q· · ·Is it fair to say that reporting the Snap to you
·7·   ·was your understanding of who had been negatively impacted by    ·7·   ·disrupted class more than the Snap itself?
·8·   ·the Snap?                                                        ·8·   · · ·A· · ·Well, the Snap itself is why they reported, because
·9·   · · ·A· · ·The decision wasn't made based on who was negatively   ·9·   ·they were upset about it.· But I guess you can say that, that
10·   ·impacted, it just was made based on the fact that there was      10·   ·the reporting is what took time away from class.
11·   ·negativity put out there that could impact students in the       11·   · · ·Q· · ·On a daily basis, how much time do you spend with
12·   ·school.                                                          12·   ·your students just hearing about things that they were upset
13·   · · ·Q· · ·Okay.· In your view, was the impact -- well, did B's   13·   ·about?· Is that something that happens on a daily basis?
14·   ·Snap have any impact on students that you were aware of?         14·   · · ·A· · ·Not so much.· Maybe after school, but not during the
15·   · · ·A· · ·To an extent, yes.                                     15·   ·day.
16·   · · ·Q· · ·What?· And what was that impact?                       16·   · · ·Q· · ·Okay.· So in your view, if there was disruption, it
17·   · · ·A· · ·I had several students come up to me throughout the    17·   ·was the class time that the students spent telling you about
18·   ·day while I was teaching saying to me did I see it, what was I   18·   ·the Snap, correct?
19·   ·going to do about it, saying that it was inappropriate.· And     19·   · · ·A· · ·Yes.
20·   ·these were cheerleaders and non-cheerleaders that did approach   20·   · · ·Q· · ·Was there any other -- anything else that was
21·   ·me.                                                              21·   ·disrupted?
22·   · · ·Q· · ·And was -- you earlier described a lot of students     22·   · · ·A· · ·It was continuous over several days that they were
23·   ·telling you about things that other students had done?           23·   ·approaching me about the Snap.· So it did take away
24·   · · ·A· · ·Yes.                                                   24·   ·essentially in my algebra class, the one that D. was in.· That
25·   · · ·Q· · ·Was this different from the usual back and forth       25·   ·one was disrupted quite a bit for just a couple days after it

                                                           Page 59                                                                 Page 61
·1·   ·that you hear about every day from the cheerleaders?             ·1·   ·happened.· But then we continuously told them that we could
·2·   · · ·A· · ·At the time, I didn't understand the extent of it,     ·2·   ·not discuss it, then it settled down.
·3·   ·so I thought it was just something minor.· So at the time, I     ·3·   · · ·Q· · ·Okay.· And who is D.?
·4·   ·didn't treat it with as much severity when they approached me    ·4·   · · ·A· · ·D.F.· She was a varsity cheerleader at the time.
·5·   ·in class.                                                        ·5·   · · ·Q· · ·Okay.· And what did those conversations during
·6·   · · · · · ·So at the initial time, the very first time the        ·6·   ·class, how did they go?
·7·   ·student approached me before I saw it, before April came to      ·7·   · · ·A· · ·They were more like have you seen it, what is
·8·   ·me, I did not understand the severity of the situation.          ·8·   ·happening.· And just like -- April and I just kept addressing
·9·   · · ·Q· · ·And what was it that you didn't understand?            ·9·   ·the situation the same way, we can't talk about it, we can't
10·   · · ·A· · ·I didn't see the post.· They were just telling me      10·   ·talk about it, I am not sure what you want me to say.
11·   ·there was a post.· They were asking me if I saw it.              11·   · · ·Q· · ·Okay.· And so how long was this conversation each
12·   · · ·Q· · ·And you felt differently after you saw the Snap?       12·   ·day?
13·   · · ·A· · ·After I understand the contents of it, yes.            13·   · · ·A· · ·Five, ten minutes.
14·   · · ·Q· · ·Okay.· And why did you feel differently about it       14·   · · ·Q· · ·How do you fill five to ten minutes with I can't
15·   ·once you saw the Snap?                                           15·   ·talk about it?
16·   · · ·A· · ·Because I didn't realize it included profanity. I      16·   · · ·A· · ·They would just keep going on and on and on.· I just
17·   ·didn't see the gesture at the time.                              17·   ·kept repeating that there is nothing that I can do, nothing
18·   · · ·Q· · ·Okay.· So just the idea that she had posted            18·   ·that I can tell you right now.· But they were visibly upset,
19·   ·something negative about cheerleading didn't seem like a big     19·   ·like can't you do anything, what are you going to do, have you
20·   ·deal to you, but the profanity and gesture made it more          20·   ·seen it.
21·   ·serious in your mind?                                            21·   · · ·Q· · ·Okay.· And did the fact that some students were
22·   · · ·A· · ·Yes.· Absolutely.                                      22·   ·visibly upset by this influence your decision about how to
23·   · · ·Q· · ·Okay.· In your view, did the Snap actually disrupt     23·   ·punish B. at all?
24·   ·any school activities of any kind?                               24·   · · ·A· · ·No.
25·   · · ·A· · ·Other than taking class time away from my students     25·   · · ·Q· · ·Okay.· Have you previously experienced disruption of


                                                    U.S. LEGAL SUPPORT
                                                      (877) 479-2484                                                                            YVer1f
  Case 3:17-cv-01734-JPW Document
                          Nicole 40-13 Filed 12/20/18 Page 15 of 17
                                  Luchetta-Rump
                             October 10, 2018                       62 to 65
                                                           Page 62                                                                 Page 64
·1·   ·class or any school activities because of something a student    ·1·   · · · · · ·MR. BROWN: Other than the plaintiff.
·2·   ·said outside of school?                                          ·2·   ·BY MS. TACK-HOOPER:
·3·   · · ·A· · ·No.                                                    ·3·   · · ·Q· · ·Other than the plaintiff.· So in light of that, of
·4·   · · ·Q· · ·Have you previously experienced disruption of class    ·4·   ·that representation, you do not have to name the specific
·5·   ·or school activities because a student swore outside of          ·5·   ·students who spoke with you.· If you could tell me just how
·6·   ·school?                                                          ·6·   ·many students spoke with you and whether they were on varsity
·7·   · · ·A· · ·No.                                                    ·7·   ·or JV cheerleading, that's fine.
·8·   · · ·Q· · ·Did you have any reason to think that this             ·8·   · · ·A· · ·Okay.· At least four that I can think of, four
·9·   ·particular incident would disrupt class or school activities     ·9·   ·specific cheerleaders that approached me about being upset
10·   ·other than the fact that kids kept asking you about it?          10·   ·about her return to the squad on JV.
11·   · · ·A· · ·No.                                                    11·   · · ·Q· · ·Okay.· And you also testified that it was your
12·   · · ·Q· · ·After you removed B. from the team, did you tell the   12·   ·impression that the whole squad was upset.· Was that because
13·   ·team why she had been removed?                                   13·   ·of what these students told you about how other people felt?
14·   · · ·A· · ·No.                                                    14·   · · ·A· · ·It was just their reaction in general.
15·   · · ·Q· · ·What did you say to the team about why she wasn't      15·   · · ·Q· · ·To what, to B's presence?
16·   ·there?                                                           16·   · · ·A· · ·Yes.
17·   · · ·A· · ·We did not say anything to them.                       17·   · · ·Q· · ·Okay.· And what is your understanding of why they
18·   · · ·Q· · ·Okay.· Did you continue to get questions about the     18·   ·were upset that she was back?
19·   ·Snap?                                                            19·   · · ·A· · ·My understanding was that they were upset that she
20·   · · ·A· · ·Yes.                                                   20·   ·violated the rule.· They understood, although we did not tell
21·   · · ·Q· · ·And you just did not answer them?                      21·   ·them, they knew what she posted.· And they were upset that she
22·   · · ·A· · ·We just told them that we could not talk about it.     22·   ·was able to post such a thing, but not be punished for it.
23·   · · ·Q· · ·Okay.· After the court ordered B. back on the team,    23·   · · ·Q· · ·Okay.
24·   ·how did her return to the team effect cheerleaders?              24·   · · ·A· · ·In addition, do you want me to tell you about the
25·   · · ·A· · ·They were upset about it.· They felt that it was       25·   ·varsity members as well?

                                                           Page 63                                                                 Page 65
·1·   ·unfair that she was being returned to the team.                  ·1·   · · ·Q· · ·Oh, yes.· Please.· I am sorry.· I thought that you
·2·   · · ·Q· · ·And when you say they, who specifically are you        ·2·   ·said they were only on JV?
·3·   ·referring to who felt that way?                                  ·3·   · · ·A· · ·Yes.· There was four on JV.· I believe that year we
·4·   · · ·A· · ·I had several students approach me.· But it seemed     ·4·   ·had eight girls including B. on the squad.· So that would have
·5·   ·collectively as a team, the majority of them were upset.         ·5·   ·been four out of the eight that approached me.· And then on
·6·   · · ·Q· · ·So who specifically approached you?                    ·6·   ·varsity, there was at least four girls who approached me.
·7·   · · ·A· · ·Must I answer that question?                           ·7·   · · ·Q· · ·Okay.· Out of how many people on varsity?
·8·   · · ·Q· · ·Yes.                                                   ·8·   · · ·A· · ·Varsity I believe was eleven or twelve that year.
·9·   · · ·A· · ·Okay.                                                  ·9·   · · ·Q· · ·Okay.· Now, B's on varsity now?
10·   · · ·Q· · ·I am sorry.                                            10·   · · ·A· · ·Yes.
11·   · · ·A· · ·I just know that they did not want me to mention       11·   · · ·Q· · ·Correct?
12·   ·their name, and that's why I am hesitant on mentioning it, one   12·   · · · · · ·Does there still seem to be any lingering resentment
13·   ·of them.                                                         13·   ·toward B.?
14·   · · · · · ·MS. TACK-HOOPER: If you want to go off the record      14·   · · ·A· · ·There is still anger, yes.
15·   ·for a second, we can chat about that.· Let's go off the          15·   · · · · · ·MS. TACK-HOOPER:· Okay.· Let's mark this P-8.
16·   ·record.                                                          16·   · · · · · ·(Document produced and marked Deposition Exhibit
17·   · · · · · ·(Discussion held off the record.)                      17·   ·Number P8.)
18·   ·BY MS. TACK-HOOPER:                                              18·   ·BY MS. TACK-HOOPER:
19·   · · ·Q· · ·Okay.· So you do not have to tell me who               19·   · · ·Q· · ·I am handing you B8.· It appears to be an image of a
20·   ·specifically approached you in light of your lawyer's            20·   ·text message with your name on it.
21·   ·statements.· You can just tell me how many people told you       21·   · · · · · ·Is this a text that you received?
22·   ·that they were upset and whether they were on variety or JV.     22·   · · ·A· · ·Yes.
23·   · · · · · ·MS. TACK-HOOPER: We're back on the record.· Your       23·   · · ·Q· · ·Who was it from?
24·   ·lawyer has represented to me that the district is not going to   24·   · · ·A· · ·I have to look back in my records to see.
25·   ·rely on the testimony of any students in this matter so --       25·   · · ·Q· · ·Okay.· I assume the redacted name is B., is that


                                                    U.S. LEGAL SUPPORT
                                                      (877) 479-2484                                                                            YVer1f
  Case 3:17-cv-01734-JPW Document
                          Nicole 40-13 Filed 12/20/18 Page 16 of 17
                                  Luchetta-Rump
                             October 10, 2018                       66 to 69
                                                           Page 66                                                                 Page 68
·1·   ·correct?                                                         ·1·   ·JV, and that that was part of the reason she posted that Snap.
·2·   · · ·A· · ·Yes.· It's -- it appears they misspelled it.           ·2·   ·Why -- do you recall why she didn't make -- I am sorry,
·3·   · · ·Q· · ·Okay.· Is this text significant in any way in your     ·3·   ·varsity.· Do you recall why she didn't make varsity that year?
·4·   ·view?                                                            ·4·   · · ·A· · ·Her score was too low.
·5·   · · ·A· · ·They sent me this text because they were upset that    ·5·   · · ·Q· · ·Okay.· Has B. violated any other rules since
·6·   ·she was returning, yes.                                          ·6·   ·returning to the team or since the court order in this case
·7·   · · ·Q· · ·Okay.· Do you recall whether this was a student or     ·7·   ·that you're aware of?
·8·   ·an adult texting you?                                            ·8·   · · ·A· · ·Just missing practices.
·9·   · · ·A· · ·This was a cheerleader.                                ·9·   · · ·Q· · ·Okay.· Are you currently considering any other
10·   · · ·Q· · ·Okay.                                                  10·   ·punishment for B.?
11·   · · ·A· · ·It was one of the cheerleaders that I discussed had    11·   · · ·A· · ·Based on what?
12·   ·contacted me.                                                    12·   · · ·Q· · ·Anything.· I don't --
13·   · · ·Q· · ·Okay.· Okay.· Did you respond to this text?            13·   · · ·A· · ·Based on the missed practice or --
14·   · · ·A· · ·I don't believe so.                                    14·   · · ·Q· · ·Sure.· Yes.· Are you considering anything based on
15·   · · ·Q· · ·Okay.· How did you handle people telling you that      15·   ·--
16·   ·they were upset that B. was back on the squad?                   16·   · · ·A· · ·Any rule violations will be dealt with at the time.
17·   · · ·A· · ·I just told them that wasn't our decision, and that    17·   ·So if you miss practice, then that will be addressed at the
18·   ·they must treat her as anyone as if she was never removed from   18·   ·time.
19·   ·the squad.                                                       19·   · · ·Q· · ·Do you -- when you are deciding how and whether to
20·   · · ·Q· · ·Okay.· In the district's responses to                  20·   ·punish someone, are you looking at some sort of cumulative
21·   ·interrogatories, which are P-5, if you want to look at them,     21·   ·conduct?· So if somebody, you know, uses a cell phone during a
22·   ·otherwise, I can just read you the portion that I am referring   22·   ·game and is late to a practice, and says something mean about
23·   ·to.                                                              23·   ·cheerleading, do you ever -- would you ever consider punishing
24·   · · ·A· · ·Okay.                                                  24·   ·someone for a bunch of things that might not on their own be
25·   · · ·Q· · ·At the top of page eleven, the district says other     25·   ·significant, but together seem significant to you?

                                                           Page 67                                                                 Page 69
·1·   ·than the operative matter involving BL, the district is not      ·1·   · · ·A· · ·No.
·2·   ·aware of any incident since August 2016 in which punishment      ·2·   · · ·Q· · ·This has previously been marked as D2.
·3·   ·was considered for a student in response to off campus speech    ·3·   · · · · · ·Is this -- what is this?· Do you know what this is?
·4·   ·pursuant to the MAHS cheerleading rules or the code of conduct   ·4·   · · ·A· · ·I believe this was a Snapchat that April received.
·5·   ·for an athletic team or extracurricular activity.· ·Does that    ·5·   · · ·Q· · ·All right.
·6·   ·seem accurate to you?                                            ·6·   · · ·A· · ·Because you can take a Snap, like a picture of the
·7·   · · ·A· · ·I am sorry, where is that?                             ·7·   ·floor or something, and then write text on it.· I believe
·8·   · · ·Q· · ·The top of page eleven.                                ·8·   ·that's also a Snap.
·9·   · · · · · ·In other words, the district has said it's not aware   ·9·   · · ·Q· · ·It says love how me and, redacted, get told we need
10·   ·of any incidents since August 2016 in which punishment was       10·   ·a year of JV before we make varsity, but that doesn't matter
11·   ·considered for a student in response to off campus speech.       11·   ·to anyone else.· And then there is an upside down smiley face.
12·   · · ·A· · ·There haven't been anything after August, except I     12·   ·Does that violate any rules if it's a Snap that says that?
13·   ·believe that S. was prior to that.                               13·   · · ·A· · ·No.
14·   · · ·Q· · ·And no incidents other than those two since you have   14·   · · · · · ·MS. TACK-HOOPER: Okay.· All right.· This will be
15·   ·been a cheerleading coach that you're aware of?                  15·   ·P-9.
16·   · · ·A· · ·Not that I am aware of.                                16·   · · · · · ·(Document dated 9/27/17 produced and marked
17·   · · ·Q· · ·Okay.· Were there any incidents at any time in your    17·   ·Deposition Exhibit Number P9.)
18·   ·four years as a cheerleading advisor in which you considered     18·   ·BY MS. TACK-HOOPER:
19·   ·punishment for other forms of disrespect?                        19·   · · ·Q· · ·You have Exhibit P9, which is an email thread.
20·   · · ·A· · ·No.· We have not come across situations like that.     20·   · · · · · ·If you would like to take a moment to read it, that
21·   · · ·Q· · ·Okay.· What about other off campus personal conduct,   21·   ·probably makes sense.
22·   ·anything that you can think of?                                  22·   · · · · · ·You can just read the portion from you on page one.
23·   · · ·A· · ·No.                                                    23·   · · ·A· · ·Okay.
24·   · · ·Q· · ·Okay.· I want to talk very briefly about B. as a       24·   · · ·Q· · ·Okay.· It says in addition to this incident,
25·   ·cheerleader.· As you know, she was upset that she didn't make    25·   ·numerous students expressed that she was giving blank a hard


                                                    U.S. LEGAL SUPPORT
                                                      (877) 479-2484                                                                            YVer1f
  Case 3:17-cv-01734-JPW Document
                          Nicole 40-13 Filed 12/20/18 Page 17 of 17
                                  Luchetta-Rump
                             October 10, 2018                       70 to 73
                                                           Page 70                                                                 Page 72
·1·   ·time for making varsity squad as an incoming freshman.· This     ·1·   · · ·Q· · ·You were asked a question if something were
·2·   ·is also against our rules.                                       ·2·   ·lingering, you said there is still anger.· I want to clarify.
·3·   · · · · · ·What does it mean to give someone a hard time?         ·3·   ·You said there is still anger on the part of whom to whom?
·4·   · · ·A· · ·From what I understand is she was being told that      ·4·   · · ·A· · ·The cheerleaders are still upset.
·5·   ·she didn't deserve to be on the squad because she was a          ·5·   · · ·Q· · ·They're still upset with B. and the fact that she's
·6·   ·freshman.                                                        ·6·   ·on the team after what she did?
·7·   · · ·Q· · ·Okay.· And what rule did that violate?                 ·7·   · · ·A· · ·Yes.
·8·   · · ·A· · ·Just not being respectful toward your teammates.       ·8·   · · · · · ·MR. BROWN:· ·Okay.· I just wanted to clarify that.
·9·   · · ·Q· · ·Okay.· Did you investigate whether that in fact        ·9·   ·That's all that I have.
10·   ·happened?                                                        10
11·   · · ·A· · ·I did not find any further information on that.        11·   ·BY MS. TACK-HOOPER:
12·   · · ·Q· · ·Okay.· And you have not punished B. for that           12·   · · ·Q· · ·Just one follow-up question.
13·   ·incident?                                                        13·   · · · · · ·You said that the Snap was definitely a violation.
14·   · · ·A· · ·I have not, no.                                        14·   ·Did you consider the fact that the Snap didn't mention the
15·   · · ·Q· · ·Okay.· This is D10.                                    15·   ·school or any person or the district when you were deciding
16·   · · · · · ·Was this a text message -- was this your text          16·   ·whether it violated the rule?
17·   ·message?                                                         17·   · · ·A· · ·It was based on the fact that it mentioned
18·   · · ·A· · ·Yes.                                                   18·   ·cheerleading specifically.
19·   · · ·Q· · ·With B.?                                               19·   · · ·Q· · ·Okay.· Did it matter to you that B. was not wearing
20·   · · ·A· · ·Yes.                                                   20·   ·her uniform or any school paraphernalia at all?
21·   · · ·Q· · ·And she asks if you have to do a year of JV before     21·   · · ·A· · ·I feel that since she mentioned cheerleading, that
22·   ·you could make varsity, and you said say no.· She responded      22·   ·was about the same as wearing your cheerleading uniform.
23·   ·that's stupid.· Does saying that's stupid about that rule        23·   · · · · · ·MS. TACK-HOOPER:· Okay.· Nothing further.
24·   ·violate any rules?                                               24·   · · · · · ·MR. BROWN:· Actually then, I will have one more, I
25·   · · ·A· · ·No.                                                    25·   ·am afraid.

                                                           Page 71                                                                 Page 73
·1·   · · ·Q· · ·Is there anything that I did not ask you about today   ·1·   · · · · · ·MS. TACK-HOOPER: Sorry.
·2·   ·that you think is important in this case?                        ·2
·3·   · · ·A· · ·I don't believe so.                                    ·3·   ·BY MR. BROWN:
·4·   · · · · · ·MS. TACK-HOOPER: Okay.· I am all set.· Do you have     ·4·   · · ·Q· · ·Was there ever discussion with B. by you or anyone
·5·   ·anything?                                                        ·5·   ·else at the district that you're aware of as to why she made
·6·   · · · · · ·MR. BROWN: I do have just a couple of questions.       ·6·   ·that post including the phrase fuck cheer?
·7·   ·BY MR. BROWN:                                                    ·7·   · · ·A· · ·I believe she spoke with Tom Smith about it.· And I
·8·   · · ·Q· · ·Miss Luchetta, you recall there was a discussion       ·8·   ·-- when I spoke with her mom on the phone, she said it was
·9·   ·today about what would and what would not be a violation of      ·9·   ·that she was upset over not making the varsity squad.
10·   ·the negative information provision, the one dealing with the     10·   · · ·Q· · ·So your understanding was that her statement was
11·   ·internet?                                                        11·   ·related to the Mahanoy cheerleading team, and not just
12·   · · ·A· · ·Yes.                                                   12·   ·cheerleading in general?
13·   · · ·Q· · ·And you were given a series of hypotheticals of what   13·   · · ·A· · ·Yes.· Yes.
14·   ·might be a violation and what isn't a violation.· Do you         14
15·   ·recall that discussion?                                          15·   ·BY MS. TACK-HOOPER:
16·   · · ·A· · ·Yes.                                                   16·   · · ·Q· · ·If she had told you that she was watching a
17·   · · ·Q· · ·The Snap that B. posted that included the fuck cheer   17·   ·cheerleading competition on T.V. and decided she hated
18·   ·statement, did you have any doubt that that was a violation of   18·   ·cheerleading and that's why she did it, would you have decided
19·   ·the negative information provision?                              19·   ·differently whether to punish her?
20·   · · ·A· · ·I had no doubt that was definitely a violation.        20·   · · ·A· · ·I don't see how that is related.
21·   · · ·Q· · ·Just one.· I think this is just clarifying.· You       21·   · · ·Q· · ·What do you mean by that?
22·   ·were discussing just a few minutes ago that some of the          22·   · · ·A· · ·I don't understand how someone -- that situation
23·   ·cheerleaders were upset after finding out about B's post.· Is    23·   ·would occur.· I feel like that's unrealistic.
24·   ·that correct?                                                    24·   · · ·Q· · ·So it was probably an unclear hypothetical.· I am
25·   · · ·A· · ·That's correct.                                        25·   ·sorry.


                                                    U.S. LEGAL SUPPORT
                                                      (877) 479-2484                                                                            YVer1f
